

115 HRES 828 IH: Expressing the sense of the House of Representatives in support of science diplomacy, and for other purposes.
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 828IN THE HOUSE OF REPRESENTATIVESApril 13, 2018Mr. Foster submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives in support of science diplomacy, and for other
			 purposes.
	
 Whereas the mission of the Department of State is to create a more secure, democratic, and prosperous world for the benefit of the American people and the international community;
 Whereas advancements in science and technology are dramatically changing the way personal and business affairs are conducted;
 Whereas the United States and international community must address an ever-growing array of complex global problems;
 Whereas science provides a common language through which individuals from different nations and distinct cultures can communicate, cooperate, and work together toward common goals;
 Whereas science diplomacy is the use of scientific collaborations among nations to address the common problems facing 21st century humanity and to build constructive international partnerships;
 Whereas science and technology cooperation is one of our most effective ways of influencing and assisting other nations while building bridges between people and countries;
 Whereas through decades of international scientific cooperation, CERN, the European Organization for Nuclear Research near Geneva, Switzerland, became an example of how former political adversaries could come together through science to make a more peaceful and productive world;
 Whereas the Synchrotron-light for Experimental Science and Applications in the Middle East (SESAME), a scientific facility in Jordan, will bring together scientists from Israel, Iran, and the surrounding regions to work cooperatively on dozens of simultaneous experiments in fields ranging from biological and medical sciences to archeology;
 Whereas in response to a 1999 report conducted by the National Academy of Sciences, then-Secretary of State Madeline Albright created the position of Science and Technology Adviser;
 Whereas the Office of Science and Technology Cooperation of the Department of State encourages science, technology, and innovation ecosystems to support United States foreign and economic policy priorities; and
 Whereas the Department of State should modernize its science and technology capabilities in order to carry out its mission more effectively in the 21st century: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that the United States and international community must address a growing array of complex global challenges;
 (2)reaffirms that international scientific engagement furthers the diplomatic and security interests of the United States; and
 (3)calls on the Secretary of State to— (A)develop science and technology-oriented foresight assessments;
 (B)establish a Science and Technology Advisory Board comprised of independent experts to provide technical proficiency on science and technology issues related to the Department’s foreign policy priorities;
 (C)provide the Science and Technology Adviser with the organizational status equivalent to that of an Assistant Secretary;
 (D)evaluate the adequacy of the number of Foreign Service Officers in the Department’s workforce with technical backgrounds and provide increased training and recruitment as necessary; and
 (E)assess the feasibility of re-creating a Foreign Service Reserve Officer functional cone for recruiting experts in Science and Technology, and other specialty needs of the Department of State.
				